Citation Nr: 1207474	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active military service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Detroit, Michigan RO.  The Board denied a claim of service connection for asthma and COPD in a June 2010 decision.  The Veteran thereafter appealed the denial, and the parties to the appeal entered a joint motion for remand in June 2011.  The United States Court of Appeals for Veterans Claims (Court) thereafter granted the joint motion.

In the June 2011 joint motion, the parties agreed that the Board had failed to consider an implied claim of service connection for asbestosis.  The decision below addresses this claim.  The remaining issue on appeal is addressed in the remand that follows.


FINDING OF FACT

It is as likely as not that the Veteran has asbestosis that is traceable to his period of active military service.


CONCLUSION OF LAW

The Veteran has asbestosis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed service connection for pulmonary disease, namely asthma and COPD.  As noted in a June 2011 joint motion for remand, his claim implicitly included asbestosis even though there was no definitive diagnosis of it at the time.  He contends that these are related to his military service.  In service he was a machinist's mate in the Navy; he contends that his job caused him to be exposed to various chemicals used in his work and to asbestos.  

The Veteran's service treatment records (STRs) show no complaints related to any pulmonary symptoms.  His separation examination noted no abnormalities in any category.  After service the Veteran worked for a short time on a dairy farm, followed by work as a welder for three different companies from 1969 through 1977, where he was exposed to fumes related to that work.  Beginning in 1977 he worked as an industrial electrician, first for the Michigan Seat company, and then, beginning in 1984, for the Eaton Corporation.  His work as an industrial electrician included extensive exposure to various chemicals, including fluid aerosols used in his work involving the repair of machinery.  

At an October 2008 hearing before the RO, the Veteran testified that he was exposed to asbestos while serving aboard two Navy ships, including having to handle asbestos when repairing machinery.  He also testified that a Dr. Harbut at the Karmonos Cancer Hospital had told him that he "very definitely" had evidence of emphysema caused by exposure to asbestos and Agent Orange.  Of record are reports from Dr. Harbut that are not entirely consistent with those statements.  (A June 30, 2008, examination report from Dr. Harbut notes only that asbestosis had been discussed.)  

The record shows that the Veteran's respiratory complaints began in the mid-1990s, and eventually resulted in his having to medically retire.  There are several credible medical opinions attributing the Veteran's asthma or COPD to his industrial exposure to chemicals in the post-service workplace.  A September 2002 report from the M-Works Occupational Medicine Clinic, authored by two physicians who had reviewed the Veteran's medical and work history and examined the Veteran, opined that he had work-related asthma secondary to metal working fluid aerosols to which he was exposed while working at Eaton Corporation.  The doctors also opined that, because the Veteran's duration of exposure to asbestos in the service was modest, it would not be expected to cause many of the symptoms he had had in recent years.  Moreover, even though the Veteran had previous exposure to welding fumes and isocyanates, his respiratory symptoms only appeared many years after such exposures stopped.  The opinion concluded that the Veteran's history of respiratory symptoms that included shortness of breath, cough, and wheezing occurring with exposure to metal working fluids, and the relief of symptoms outside the work environment, supported the diagnosis of work-related asthma.  

September 2002 and March 2003 examination reports authored by Raju Reddy, M.D., also diagnosed occupational asthma.  

In what was characterized as a second opinion with regard to occupationally induced lung injury, a February 2005 opinion authored by Charles Pue, M.D., noted that the Veteran's metalworking equipment gave off aerosols of coolant that the Veteran inhaled.  Dr. Pue also noted that, while the Veteran had previously worked as a welder, he never had any respiratory problems with that.  Dr. Pue diagnosed occupationally induced asthma secondary to his exposure to the aerosol of metal-working fluid, and hoarseness likely secondary to vocal cord edema and inflammation related to the inhalation of the chemicals at work.  

The Veteran is considered by the Social Security Administration (SSA) to be disabled, effective March 31, 2003, due to his asthma and COPD.  That assessment was based on various medical and occupational examinations and reports that are of record, including the reports discussed above.  

The Veteran was afforded a VA general medical examination in April 2005.  The Veteran stated that his lung problems began in 1998, and that he was first diagnosed with asthma four years prior to the examination, i.e., in about 2001.  He reported that he had asthma attacks two to three time per week, depending on his exposure to aggravating elements such as smoke, pollutants, perfumes, cleaners, iodine, shellfish, and sunflower seeds.  He reported that he had smoked 1/2 pack of cigarettes per day while in service, but that he had quit smoking in 1966.  He reported that he had been diagnosed with sinusitis in 2002, but that he was treated with antibiotics and was currently taking Allegra and Claritin.  He denied chronic sinus infection and allergic rhinitis.  

The examiner diagnosed COPD based on a chest x-ray report from April 2005.  While acknowledging that he did not have the Veteran's claim file at hand, the examiner opined that the Veteran's COPD was at least as likely as not related to his smoking while in the military.  As regards the Veteran's asthma, the examiner merely stated that this was by history, and was not related to the Veteran's military service.  

In a January 2012 letter, P. Carey, M.D., of St. Joseph's Medical Center, indicates that he had reviewed pertinent medical records.  He reviewed some of the evidence in his letter, including a February 2005 chest x-ray report that revealed "bilateral interstitial lung disease, representing fibrosis."  It was also noted that a June 2008 report of a computed tomography had revealed interstitial thickening with densities described as reticular and linear.  At the time, it was felt that the Veteran's presentation was consistent with early asbestosis.  Dr. Carey noted that an April 2011 chest x-ray had again revealed increased interstitial opacities.  

Dr. Carey noted that asbestosis was a slowly progressive, diffuse pulmonary fibrosis, with most patients being asymptomatic for 20 to 30 years before asbestosis is manifested.  It was noted that the Veteran's radiographic studies had demonstrated abnormal parenchymal markings since 1997, which are a hallmark of asbestos related disease.  Dr. Carey concluded that, given the Veteran's exposure while onboard ships during service, it was at least as likely as not that pulmonary disease was related to his in-service exposure to asbestos.  It was felt that it was clear from a review of the records that the Veteran fit the diagnostic criteria.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

In this case, while it was at times thought that the Veteran's pathologic picture was consistent with asbestosis, it was not until Dr. Carey submitted his 2012 letter that a somewhat definite opinion regarding both the diagnosis and the nexus to military service was provided.  Although there may remain some question about whether the Veteran truly experiences asbestosis, there now appears to be a likelihood regarding the presence of this disease and its relationship to in-service exposures, which probability results in a finding that a grant of service connection is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for asbestosis is granted.  


REMAND

As noted above, Dr. Carey has opined that, after review of the records, the Veteran's "respiratory symptoms and objective findings of pulmonary disease are at least as likely as not related to his in-service exposure to asbestos."  He concludes by agreeing with an earlier assessment that the Veteran's "clinical picture is consistent with asbestosis."  This does not provide a definitive answer to the question of whether asthma or COPD is traceable to the in-service asbestos exposure.  Moreover, Dr. Carey does not directly address the 2002 and 2005 reports where the Veteran's post-service occupational exposures were addressed in some detail and the conclusion was that the Veteran's asthma was occupationally induced.  In order to obtain more definitive medical opinion evidence regarding the claim of service connection for asthma and COPD, and to comply with the June 2011 joint motion that requires VA to obtain an adequate VA examination, a remand is required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule the Veteran for a pulmonary examination by a physician.  The physician should take a detailed history from the Veteran and review the claims file, including all reports from medical professionals who provided opinions regarding a possible relationship between pulmonary disease and military service.  The examiner should also ensure that all clinical findings and testing are conducted to properly diagnose asthma or COPD.  The examiner should thereafter provide an opinion as to medical probabilities that asthma or COPD is traceable to the Veteran's period of military service, including to in-service exposure to asbestos or herbicides.  The examiner should also set forth the medical probabilities that service-connected asbestosis has caused or made worse asthma or COPD.  A detailed explanation should be provided for each opinion, which explanation includes citation to the record and medical principles as necessary to explain the opinion.  If any opinion differs from other opinions already of record, this difference should be explained.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information 

could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should ensure that the report of examination complies with the instructions of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  The AOJ should also complete the development ordered in the Board's June 2010 remand, if this has not already been done.  (The claims file provided to the Board reflects that an examination was conducted pursuant to the Board's 2010 remand, but no supplemental statement of the case reflecting further adjudicatory action is on file.)

4.  The AOJ should take adjudicatory action on the claim of service connection for asthma and COPD.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


